Campbell, J.,
delivered the opinion of the court.
Mrs. Coleman must be held bound by her husband’s acts in his dealings with James M. Semmes, as disclosed by this x’ecord.
*327She permitted her husband to deal with her property and manage her pecuniary matters as he pleased. He was her brother’s guardian, and her representative. He acted for his wife with her knowledge and consent, and for his ward, in establishing their plantation in Panola, after the sale of the plantation in Lowndes, which was sold, by agreement of all parties, for the purpose of transferring their planting interest to Panola. Mrs. Coleman confided every thing to her husband.
The two must be considered as one in reference to the transactions had with Semmes. Coleman’s settlements must be upheld as his wife’s, aud her rights must be adjudged accordingly ; for he represented her, and acted for her, aud she is concluded by his acts.
The division of the property of Mrs. Coleman and her brother, in 1860, and the agreement in accordance with the award of Sledge, in 1871, fixed the rights of the parties to it, and by these transactions and subsequent events their rights must be determined. The legal title of the east half of section 11 was vested in the wife of Semmes by the deed of Coleman, made April 4, 1867, and it is to be treated as if it were vested in Semmes himself. That conveyance was doubtless made in recognition of the claim Semmes had on Coleman by reason of the division of land in 1860, and subsequent events; and whether intended as a mere security, or to keep the property in the family in spite of contemplated bankruptcy, and therefore so made as to be successfully defended in case of attack as without legal consideration, the deed had the effect to put the legal title in Mrs. Semmes, and subsequently it was recognized as being in her, and the settlement made by Sledge in 1871 was upon this assumption. The adjustment of 1871 was conformed to by Mrs. Coleman in her relinquishment of claim to the Boliver lands, but the $2,000 stipulated to be paid to Sledge for Semmes has not been paid, in whole or in part; and, manifestly, the legal title of Mrs. Semmes, devolved by descent upon her children, cannot be divested without *328performance of the conditions on which it was stipulated to be done.
Whatever rights the parties have, grow out of the agreement in pursuance of the award of Sledge. All differences were submitted to Sledge, and the agreement made in pursuance of his award is the measure of the rights of the parties.
We are not unmindful of the fact that Mrs. Coleman was a married woman, and under the legal disabilities of one, but she could do as she chose with her money derived from the sale of the land in Lowndes ; and having permitted her husband to use it as his own, to buy land and take the title to himself, to stand forth in all matters as owner, and to make contracts upon that basis, she cannot be permitted to undo what he did, except on the terms on which he may be permitted to do so.
We reverse the decree only for the purpose of dismissing the bill without prejudice to the right of Mrs. Coleman to exhibit a bill to enforce any right she may have by reason of the agreement on the terms .of award by Sledge, if she shall be so advised, but all costs of this case in both courts shall be paid by appellants..